Filed 6/25/13 Mason v. Presbytery of San Francisco CA1/5


             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE



CAROLINE MASON,
         Plaintiff and Appellant,                                        A135185
                   v.
THE PRESBYTERY OF                                                        (Alameda County
SAN FRANCISCO,                                                           Super. Ct. No. RG11574490)
         Defendant and Respondent.


         Plaintiff Caroline Mason (appellant) appeals from the trial court’s judgment
following its order sustaining, without leave to amend, the demurrer of defendant The
Presbytery of San Francisco (respondent) to her first amended complaint. We affirm.
                                                 BACKGROUND1
         In 1996, appellant commenced respondent’s process to become a minister. She
alleges she did so pursuant to a contract entitled the “1996 Steps and Procedures” manual
(Manual). The Manual provided that when a candidate received a “call” to ministry, the



1   In this appeal from the judgment following the trial court’s order sustaining
respondent’s demurrer, this court is obligated to “ ‘treat the demurrer as admitting all
material facts which were properly pleaded.’ ” (Total Call Internat., Inc. v. Peerless Ins.
Co. (2010) 181 Cal.App.4th 161, 166 (Total Call).) Our factual summary reflects this
standard of review. (See Pool v. City of Oakland (1986) 42 Cal.3d 1051, 1056, fn. 1.)

                                                             1
file containing all the materials accumulated during the course of the candidacy would be
provided to the candidate.
       Appellant’s candidacy was terminated at a hearing in March 2006. Subsequently,
appellant requested that respondent provide her with her candidacy file, but respondent
refused. On August 2, 2010, respondent refused in writing to provide appellant the file.
       In May 2011, appellant filed a lawsuit against respondent alleging a claim for
breach of contract. Among other things, she alleged respondent’s refusal to provide her
candidacy file to her was a breach of contract. Respondent demurred to the complaint
and appellant filed a first amended complaint (FAC) prior to the trial court’s ruling on the
demurrer. The FAC contains two causes of action for breach of contract. The FAC
requests that appellant’s entire candidacy file be provided to her and seeks $400,000 for
lost wages and $700,000 for punitive and medical damages.
       Respondent demurred to the FAC and the trial court sustained the demurrer
without leave to amend. The court concluded that appellant “failed to allege sufficient
facts that clearly and specifically state a cognizable claim(s) against [respondent] or a
claim that is not barred by the ‘ecclesiastical’ rule.” The court entered judgment in
respondent’s favor. This appeal followed.
                                        DISCUSSION
       Appellant contends the trial court erred in concluding her breach of contract claim
relating to access to her candidacy file is barred by the “rule of deference to ecclesiastical
decisions.” (Iglesia Evangelica Latina, Inc. v. Southern Pacific Latin American Dist. of
Assemblies of God (2009) 173 Cal.App.4th 420, 440.)2
I. Standard of Review
       On appeal, we “ ‘review the complaint de novo to determine whether or not [it]
alleges facts sufficient to state a cause of action under any legal theory, [citation], or in


2   Appellant does not contend the trial court erred in concluding she failed to state a
claim with respect to any other aspects of her breach of contract claims. Any such
contention has been forfeited. (Badie v. Bank of America (1998) 67 Cal.App.4th 779,
784-785.)

                                               2
other words, to determine whether or not the trial court erroneously sustained the
demurrer as a matter of law. [Citation.]’ [Citation.]” (Total Call, supra, 181
Cal.App.4th at p. 166.) “ ‘We treat the demurrer as admitting all material facts which
were properly pleaded. [Citation.] However, we will not assume the truth of contentions,
deductions, or conclusions of fact or law [citation], and we may disregard any allegations
that are contrary to the law or to a fact of which judicial notice may be taken. [Citation.]’
[Citation.]” (Ibid.)
II. The Rule of Ecclesiastical Deference
       “The First and Fourteenth Amendments of the federal Constitution—and their
counterpart in the California Constitution (Cal. Const., art. I, § 4)—impose limitations on
the jurisdiction of civil courts over the internal affairs and administration of ecclesiastical
institutions. The scope of these limitations depends on a number of factors, including
whether a given church is hierarchical or congregational and the nature of the specific
matters in dispute in a given case.” (Concord Christian Center v. Open Bible Standard
Churches (2005) 132 Cal.App.4th 1396, 1409 (Concord Christian).)
       The California Supreme Court recently summarized the contours of this rule of
deference to ecclesiastical decisions in the context of a church property dispute; the
principles articulated by the court are equally applicable in the context of appellant’s
contract claim: “Decisions from both this court and the United States Supreme Court
have made clear that, when asked to do so, secular courts may, indeed must, resolve
internal church disputes over ownership of church property. As the high court put it in
the seminal 19th-century case involving a church property dispute, ‘an appeal is made to
the secular authority; the courts when so called on must perform their functions as in
other cases. [¶] Religious organizations come before us in the same attitude as other
voluntary associations for benevolent or charitable purposes, and their rights of property,
or of contract, are equally under the protection of the law, and the actions of their
members subject to its restraints.’ [Citation.] Similarly, in its most recent decision
involving a church property dispute, the court stated, ‘There can be little doubt about the
general authority of civil courts to resolve this question. The State has an obvious and

                                               3
legitimate interest in the peaceful resolution of property disputes, and in providing a civil
forum where the ownership of church property can be determined conclusively.’
[Citations.]
       “But when called on to resolve church property disputes, secular courts must not
entangle themselves in disputes over church doctrine or infringe on the right to free
exercise of religion. In this regard, the United States Supreme Court has made two points
clear: (1) how state courts resolve church property disputes is a matter of state law; but
(2) the method a state chooses must not violate the First Amendment to the United States
Constitution. ‘[T]he First Amendment prohibits civil courts from resolving church
property disputes on the basis of religious doctrine and practice. [Citations.] As a
corollary to this commandment, the Amendment requires that civil courts defer to the
resolution of issues of religious doctrine or polity by the highest court of a hierarchical
church organization. [Citations.] Subject to these limitations, however, the First
Amendment does not dictate that a State must follow a particular method of resolving
church property disputes. Indeed, “a State may adopt any one of various approaches for
settling church property disputes so long as it involves no consideration of doctrinal
matters, whether the ritual and liturgy of worship or the tenets of faith.” ’ [Citation.]”
(Episcopal Church Cases (2009) 45 Cal.4th 467, 478-479, fn. omitted.)
III. Application of the Rule of Ecclesiastical Deference in the Present Case
       Respondent contends the civil courts lack jurisdiction over appellant’s contract
claim because it involves the resolution of ecclesiastical matters. The following language
from Concord Christian, supra, 132 Cal.App.4th at page 1411, again in the property law
context, is instructive: “Civil courts may employ ‘ “neutral principles of law, developed
for use in all property disputes,” ’ as the basis for resolving [property] disputes, unless
this determination depends on the resolution of an ecclesiastical controversy over
religious doctrine, practice or polity. [Citations.] Difficulties arise when application of
the neutral principles approach to a particular dispute requires a civil court to examine the
governing documents of a religious organization, such as a church constitution, articles of
incorporation, bylaws or instruments of property ownership. To the extent the

                                              4
interpretation or construction of these documents involves the resolution of a matter of
ecclesiastical doctrine, polity or administration, the civil court must defer to the
resolution of the issue by the ‘authoritative ecclesiastical body.’ [Citation.]
Significantly, such ecclesiastical matters include not only issues of religious doctrine per
se, but also issues of membership, clergy credentials and discipline, and church polity and
administration. [Citations.]”
       In the present case, appellant claims she entered into a contract with respondent
which required respondent to provide her candidacy file to her at the end of the candidacy
process, which in this case ended in termination of her candidacy. To resolve the present
case, we need not decide whether such contract claims necessarily require the courts to
become entangled in questions of religious doctrine or polity. If the Manual clearly
provided for delivery of the entire candidacy file to appellant, then enforcement of the
contractual language arguably would turn on neutral principles of contract law and
arguably not be barred by the rule of deference to ecclesiastical decisions. However, the
FAC does not allege such unambiguous contract language. Instead, the FAC alleges,
“The [Manual] stated that the file — the accumulation of documents over the entire
course of the process — would be given to a ministerial candidate when the candidate
received a ‘Call’ to ministry. The [Manual] did not directly address the disposition of file
when the process ended by termination. However, when [appellant] entered the contract
with [respondent], she was given the impression that however the process ended,
[respondent] would give to [appellant] the entire file — including third party documents
. . . . In addition to this, during the course of the process (10 years) members of
[respondent’s] organization repeatedly verbalized to [appellant] that the file would be
given to her at process end.” Thus, at best appellant alleges the contract was ambiguous
as to whether the file would be provided to her if her candidacy were terminated.3



3   In her reply brief on appeal, appellant asserts she “may have made a mistake” when
she alleged in the FAC that the Manual did not address the disposition of her candidacy
file where the process was ended by termination. However, appellant does not claim she
                                              5
       “ ‘If a contract is capable of two constructions courts are bound to give such an
interpretation as will make it lawful, operative, definite, reasonable, and capable of being
carried into effect . . . .’ [Citations.]” (Edwards v. Arthur Andersen LLP (2008) 44
Cal.4th 937, 953-954; see also Civ. Code, § 1643.) Moreover, in determining the
meaning actually intended by the parties’ language, courts are obligated to take “into
account ‘ “all the facts, circumstances and conditions surrounding the execution of the
contract.” ’ [Citation.]” (Falkowski v. Imation Corp. (2005) 132 Cal.App.4th 499, 509.)
In the present case, resolving the ambiguity in the alleged contract would require the
courts to consider, in addition to appellant’s evidence of oral representations made by
respondent’s representatives, the role of the candidacy file in respondent’s process for the
evaluation and selection of ministers, as well as any evidence of respondent’s policies
and practices surrounding disposition of candidacy files at the end of the candidacy
process. Determining which construction of the contract is most reasonable and feasible
would require the courts to become embroiled in matters of church polity relating to the
consideration of candidates for ministry and the handling of confidential or sensitive
information received during the candidacy process. Thus, it is not possible for the courts
to resolve the contract dispute alleged in the FAC without becoming entangled in matters
of church polity.
       Moreover, any construction of the Manual that permitted the disclosure of
confidential materials in appellant’s candidacy file would be contrary to an October 2003
decision of the Permanent Judicial Commission of the General Assembly of the
Presbyterian Church, which concluded, in a different matter, that respondent was not
required to provide a candidate confidential documents relating to termination of the
candidate.4 Thus, the relief requested in the FAC is contrary to the rule that the courts


can amend her complaint to allege the Manual unambiguously promised she would
receive her entire candidacy file in the event of termination.
4  We grant appellant’s July 27, 2012 request for judicial notice of the October 2003
ecclesiastical decision. We deny as unnecessary appellant’s January 11, 2013 request for
judicial notice of the trial court’s order on respondent’s demurrer and certain arguments
                                             6
“must defer to the resolution of ” matters of ecclesiastical polity and administration “by
the ‘authoritative ecclesiastical body.’ [Citation.]” (Concord Christian, supra, 132
Cal.App.4th at p. 1411.)
       The trial court did not err in concluding that the ecclesiastical deference rule
required it to sustain respondent’s demurrer to the FAC.5
IV. The Trial Court Did Not Err in Sustaining the Demurrer Without Leave to Amend
       Appellant contends the trial court erred in sustaining the demurrer without leave to
amend. She has not shown the trial court abused its discretion.
       “Generally it is an abuse of discretion to sustain a demurrer without leave to
amend if there is any reasonable possibility that the defect can be cured by amendment.
[Citation.] . . . However, the burden is on the plaintiff to demonstrate that the trial court
abused its discretion. [Citations.] [The p]laintiff must show in what manner [she] can
amend [her] complaint and how that amendment will change the legal effect of [her]
pleading. [Citation.].” (Cooper v. Leslie Salt Co. (1969) 70 Cal.2d 627, 636 (Cooper);
see also Westamerica Bank v. City of Berkeley (2011) 201 Cal.App.4th 598, 613-614
(Westamerica).)
       In the present case, appellant has not identified any amendments to her complaint
she could make that would allow the trial court to adjudicate her contract claim without
running afoul of the ecclesiastical deference rule. Appellant also requests leave to amend
her complaint to add a claim of a civil rights violation and new causes of action asserting
one or more torts. However, she has not identified the civil rights violation or the tort
causes of action she seeks to allege and has not indicated what allegations could state a
claim for relief without running afoul of the ecclesiastical deference rule. (See Cooper,
supra, 70 Cal.2d at pp. 636-637 [“Here [Cooper] has never advanced, either in the trial
court or before us, any effective allegation which he could now make if further

made by respondent below. Those matters are already part of the record before this
court.
5   We need not and do not consider respondent’s argument that appellant’s contract
claim is also barred by the statute of limitations.

                                              7
amendment to the complaint were to be permitted. Although he insinuates multiple
wrongs by respondents, he never points out in what manner those insinuations could be
combined to state a cause of action. [Citation.]”]; Westamerica, supra, 201 Cal.App.4th
at pp. 613-614 [“[The plaintiff] bears the burden of demonstrating that the trial court’s
ruling—sustaining the demurrer without leave to amend—was an abuse of discretion.
[Citation.] If the plaintiff does not proffer a proposed amendment, and does not advance
on appeal any proposed allegations that will cure the defect or otherwise state a claim, the
burden of proof has not been satisfied. [Citations.]”].)
       The trial court did not err in sustaining respondent’s demurrer to the FAC without
leave to amend.
                                      DISPOSITION
       The trial court’s judgment is affirmed. In the interest of justice each side shall
bear its own costs on appeal.




                                                  SIMONS, Acting P.J.



We concur.




NEEDHAM, J.




BRUINIERS, J.




                                              8